Citation Nr: 1135602	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee injury with lateral meniscectomy and degenerative joint disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge, a transcript of which is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At his May 2011 Board hearing, the Veteran testified as to his right knee symptoms and their severity, and asserted that his right knee disability had worsened since his last VA examination in January 2009.  The Board finds this testimony, as a form of lay observations of symptomatology, to be credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  A new VA examination is required where there is evidence that the condition has worsened since the last examination.  VA's duty to assist includes providing a new medical examination when a claimant asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010); VAOPGCPREC 11-95 (1995).  Especially in light of the Veteran's indication during his Board hearing that he would be willing to report for a VA examination, one should be scheduled for him on remand.  

To that end, consideration on remand should be given to whether additional and/or separate ratings are warranted for the Veteran's right knee condition.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 09-2004, 69 Fed. Reg. 59,990 (2004).  Indeed, although the Veteran's right knee injury with lateral meniscectomy and degenerative joint disease is currently rated under Diagnostic Code 5257, pertaining to lateral subluxation or instability of the knee, other evidence of record also shows or suggests degenerative joint disease, tears of the medial and lateral meniscus, and limited flexion and extension of the knee.  On remand, all manifestations of the Veteran's right knee disability should be considered.  

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his right knee injury with lateral meniscectomy and degenerative joint disease.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  Any indicated radiology studies should be completed.  The physical examination must include range of motion studies, and commentary as to the presence and extent of any functional loss due to painful motion, weakened movement, excess fatigability, and/or incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  In addition, the presence (and severity) or absence of instability or subluxation , must be explicitly reported, as well as any other symptoms which are attributable to the service-connected right knee condition.  A complete rationale for all opinions expressed should be provided.  

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal, considering both whether an increase in the current rating is warranted, or if separate ratings are warranted, including but not limited on the basis of objective evidence of limitation of flexion, limitation of extension, degenerative arthritis, dislocation of semi-lunar cartilage, or instability.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case; after the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


